                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               OXFORD DIVISION

EVELYN STEVENS,
   Plaintiff,

vs.
                                                  CIVIL NO. 3:20-cv-00081-JMV

COMMISSIONER OF SOCIAL
SECURITY,
   Defendant.


                      ORDER ON PETITION FOR ATTORNEY FEES

       Before the Court are Plaintiff’s motion [25] for attorney fees pursuant to the Equal

Access to Justice Act (“EAJA”), 28 U.S.C. § 2412(d), and Defendant’s response [26].

       In these proceedings Plaintiff sought judicial review of the Social Security

Commissioner’s final decision denying a claim for benefits. By Final Judgment [24] dated April

19, 2021, this Court remanded this case to the Social Security Administration for further

proceedings. Plaintiff now seeks attorney fees in the amount of $5,780.00 for 28.9 hours of

attorney time before this Court on the grounds that Plaintiff was the prevailing party and the

Commissioner’s position was not substantially justified. The Commissioner does not oppose the

requested award but insists the award be made payable directly to Plaintiff pursuant to Astrue v.

Ratliff, 560 U.S. 586, 589 (2010). The Court, having thoroughly considered the matter, finds the

requested award is reasonable, and no special circumstance would make the award unjust.

Further, the award should be made payable to Plaintiff and mailed in the care of Plaintiff’s

counsel, consistent with the Commissioner’s general procedure.

       THEREFORE, IT IS ORDERED:
        That the Commissioner shall promptly pay Plaintiff $5,780.00 in attorney fees for the

benefit of counsel for Plaintiff.

        This 21st day of June, 2021.



                                                               /s/ Jane M. Virden
                                                               U.S. MAGISTRATE JUDGE




                                                2
